Exhibit 10.2

Execution Copy

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of May 12, 2008 (the
“Effective Date”) is entered into between Devcon International Corp. (the
“Company”) and CS Equity II LLC (the “Investor”).

RECITALS

WHEREAS, in connection with the Amended and Restated Securities Purchase
Agreement by and among the parties hereto dated as of July 13, 2007 (the
“Securities Purchase Agreement”), the Company has, upon the terms and subject to
the conditions set forth in the Securities Purchase Agreement, issued and sold
to each Buyer set forth therein (the “Buyers”) warrants (the “Warrants”)
exercisable to purchase shares of the Company’s common stock, par value $0.10
per share (the “Common Stock”) at an initial exercise price equal to $11.925 per
share (as exercised collectively, the “Warrant Shares”) and preferred shares of
the Company designated as Series A Convertible Preferred Stock, the terms of
which are set forth in that certain Amended and Restated Certificate of
Designations for such series of preferred shares (the “Certificate of
Designations”), dated as of June 29, 2007 (the “Preferred Shares”) which
Preferred Shares, among other things, are convertible into shares of Common
Stock (as converted, the “Conversion Shares”), in accordance with the terms of
the Certificate of Designations; and

WHEREAS, to induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company had agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws by entering into that certain Amended and
Restated Registration Rights Agreement, dated as of July 13, 2007 (the
“Registration Rights Agreement”), by and among the Company and the Buyers; and

WHEREAS, each of the Securities Purchase Agreement, the Certificate of
Designations and the Registration Rights Agreement require the Company to
maintain the Common Stock’s authorization for quotation on certain eligible
markets including The NASDAQ Global Market or The NASDAQ Capital Market or
certain comparable markets (the “Eligible Markets”); and

WHEREAS, the terms of the Preferred Shares as set forth in the Certificate of
Designations require the Preferred Shares be redeemed from the Buyers by the
Company pursuant to certain installment payment obligations and to the extent
they remain outstanding on October 20, 2012 (the “Mandatory Redemption
Feature”); and

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

WHEREAS, the Company has advised the Buyer that under generally accepted
accounting principles, the Mandatory Redemption Feature requires the Preferred
Shares be accounted for on the Company’s consolidated balance sheet as
indebtedness as opposed to equity; and

WHEREAS, the Company has advised the Buyer that the inability to account for the
Preferred Shares as equity has resulted in the Company’s stockholder equity
being reflected as equaling $5,205,000 in the Company’s annual report on Form
10-K as of December 31, 2007 (the “Form 10-K”); and

WHEREAS, the Company has advised the Buyer that on April 4, 2008, the Staff of
the NASDAQ transmitted a letter to the Company indicating that, based on the
Form 10-K, the Staff had determined that the Company did not comply with the
minimum $10,000,000 stockholders’ equity requirement for continued listing on
The NASDAQ Global Market set forth in Marketplace Rule 4450(a)(3) and that,
accordingly, the Staff was reviewing the Company’s eligibility for continued
listing on The NASDAQ Global Market; and

WHEREAS, notwithstanding the Company’s current eligibility to list its Common
Stock on The NASDAQ Capital Market, because of the accounting for the Preferred
Shares, the Company is unsure of its ability in the future to meet the
stockholders’ equity requirement for listing on The NASDAQ Capital Market and
any of the other Eligible Markets and, accordingly, may be required at some
point in time to pursue listing its Common Stock on the OTC Bulletin Board or
other quotation service or exchange that does not constitute an Eligible Market
(the “Delisting”); and

WHEREAS, the Company acknowledges that a Delisting for a period of five
(5) consecutive Trading Days or more than ten (10) Trading Days in any 365-day
period would be a Triggering Event under section 3(a)(iv) of the Certificate of
Designation and would breach other provisions of the Transaction Documents (as
defined in the Securities Purchase Agreement); and

WHEREAS, the Securities Purchase Agreement, the Registration Rights Agreement
and the Certificate of Designations each provide that provisions of the
respective agreements and instruments may be amended with the written consent of
the Company and Buyers holding at least a majority of the Registrable Securities
(the “Required Holders”); and

WHEREAS, the Company and the Buyers are in discussions regarding potential
amendments to and waivers of the terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Certificate of Designations or pursuing
other arrangements (the “Amendments”) to take into account the circumstances
causing the Delisting; and

WHEREAS, such negotiations are anticipated to take an indeterminable amount of
time to complete; and

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

WHEREAS, notwithstanding the Company’s belief that it has not currently breached
any of the terms of the Transaction Documents, the Company desires to ensure
that, during the pendancy of such negotiations, the Investor will not seek to
exercise any remedy or other rights they may have under the Transaction
Documents due to the effects of the circumstances causing the Delisting; and

WHEREAS, the parties hereto believe that the Forbearance (as defined below) is
in the best interest of the Company and the Buyer; and

WHEREAS, concurrently herewith, the Company has also requested that the Buyers
(other than the Investor) enter into agreements in the form of this Agreement
(the “Other Agreements”, and together with this Agreement, the “Forbearance
Agreements”); and

WHEREAS, capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Securities Purchase Agreement or Certificate of
Designations, as applicable.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Forbearance

(a) Agreement to Forbear. Effective as of the Effective Time (as defined below),
and pursuant to the terms of this Agreement, the Investor hereby agrees to
forbear (the “Forbearance”) from (i) declaring a breach of any Transaction
Document caused solely as a result of the Delisting, (ii) declaring the
occurrence of any Triggering Event caused solely as a result of the Delisting
having occurred and from delivering any Notice of Redemption at Option of Holder
with respect thereto or (iii) demanding any amounts due and payable caused
solely as a result of the Delisting, including without limitation, any
Registration Delay Payments payable with respect to the Preferred Shares, until
the earlier of (the “Forbearance Expiration Date” and the period commencing on
the Effective Time and ending on the Forbearance Expiration Date, the
“Forbearance Period”):

(i) 5:00 p.m. prevailing New York City time on July 10, 2008, provided that, at
the end of such period, the Investor shall have the right but not the
obligation, in its sole discretion, to elect to extend the Forbearance Period in
increments of thirty (30) days by delivering a written notice (including via
email) of such election to the Company or responding in writing to a written
request from the Company requesting same at any time up to and including the
Forbearance Expiration Date, which term shall include the thirtieth day of each
period extension;

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(ii) the occurrence of an event of default described in either of Sections
3(a)(viii) or 3(a)(ix) of the Certificate of Designations;

(iii) such date the Investor reasonably determines that the Company (u) is not
negotiating the Amendments in good faith, (v) is not using its reasonable
efforts to promptly negotiate and enter into the Amendments with the Buyers,
(w) has failed to execute such agreed upon Amendments as soon as practicable,
(x) has breached any covenant or other agreement set forth in any Forbearance
Agreement, or (y) failed to remedy the same within two (2) Business Days after
receiving written notice thereof from the Investor; or

(iv) such date on which the Company or any of its Subsidiaries enters into any
agreement outside the ordinary course of its or their businesses without the
prior written consent of the Required Holders.

(b) After Forbearance. From and after the Forbearance Expiration Date, all
covenants and agreements set forth herein, including without limitation the
agreement of the Investor to forbear as set forth in this Agreement shall
automatically and without further action terminate and be of no force and
effect, it being understood and agreed that the effect of such termination will
be to permit the Investor to exercise any and all of its rights and remedies
immediately and at any time and from time to time thereafter.

(c) Limited Effect of Forbearance. Subject to the foregoing, the Investor has
not waived and is not by this Agreement waiving any existing Triggering Event
(each an “Existing Triggering Event”) or any other breach or any other
Triggering Event or any other breach which may be continuing on the date hereof
or any Triggering Event or any other breach which may occur after the date
hereof (whether the same or similar to the Existing Triggering Event or
otherwise), and nothing contained herein shall be deemed or constitute any such
waiver. No action, failure to act or acquiescence by the Investor or other
circumstance shall constitute a waiver of any Triggering Event or any other
breach, unless and until such time as the Investor agrees in writing to a waiver
of any such Triggering Event or any other breach. Except as otherwise expressly
provided in this Section 1, the Investor hereby expressly reserves the exercise
(in its sole discretion) of any and all rights or remedies under the Transaction
Documents, applicable law and otherwise as a result of any Triggering Event or
any other breach, and the Investor has not waived any of such rights or remedies
and nothing in this Agreement, and no delay by the Investor in exercising such
rights or remedies, should be construed as a waiver of any such rights or
remedies.

2. Cash Flows. In consideration of the Forbearance granted hereunder, the
Company agrees that, if at any time during the Forbearance Period, the Company
takes receipt of cash (the “Proceeds”) (A) directly or indirectly from one or
more of its Subsidiaries other than its Restricted Subsidiaries (the
“Unrestricted Subsidiaries”), or (B) directly or indirectly as proceeds from the
disposition of the capital stock or assets of one or more Unrestricted
Subsidiaries, then the Company may use the first $1 million

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

in the aggregate (the “Threshold Amount”) of all such Proceeds solely for the
payment of trade payables (e.g., payroll, expenses related to the Company’s
public company compliance obligations, accounting and legal fees and similar
expenses).

As additional consideration of the Forbearance granted hereunder, the Company
agrees that, at any time during the Forbearance Period, any Proceeds in an
amount in excess of the Threshold Amount (the “Excess Amount” and each
occurrence of the receipt of any such Excess Amount, an “Excess Amount Event”)
shall be available to each Buyer for redemption of such Buyer’s Preferred Shares
as follows:

Each Buyer shall have the right, at such Buyer’s option, to require the Company
to redeem all or a portion of such Buyer’s Preferred Shares in an amount (the
“Redemption Amount”) not to exceed upon all such redemptions such Buyer’s Pro
Rata Amount of the total Excess Amount at a price per Preferred Share equal to
the outstanding Conversion Amount for such Preferred Shares (the “Excess Amount
Redemption Price”, which shall be treated for all purposes of the Certificate of
Designations as a “Redemption Price” thereunder).

Within two (2) Business Days after the occurrence of each Excess Amount Event,
the Company shall deliver written notice thereof via facsimile and overnight
courier (“Notice of Excess Amount Event “) to each Buyer.

At any time after the earlier of a Buyer’s receipt of a Notice of Excess Amount
Event and such Buyer becoming aware of an Excess Amount Event, any Buyer of
Preferred Shares then outstanding may require the Company to redeem such Buyer’s
Redemption Amount by delivering written notice thereof via facsimile and
overnight courier (“Notice of Excess Amount Redemption at Option of Holder”) to
the Company, which Notice of Excess Amount Redemption at Option of Buyer shall
indicate the number of Preferred Shares that such Buyer is electing to redeem.
In the event of a partial redemption of Preferred Shares pursuant hereto, the
Conversion Amount shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth in the Notice of Excess Amount
Redemption at Option of Buyer.

Upon the Company’s receipt of a Notice(s) of Excess Amount Redemption at Option
of Buyer from any Buyer, the Company shall within one (1) Business Day of such
receipt notify each Buyer by facsimile of the Company’s receipt of such
notice(s). The Company shall deliver on the fifth (5th) Business Day after the
Company’s receipt of the first Notice of Excess Amount Redemption at Option of
Buyer the applicable Excess Amount Redemption Price to all Buyers that deliver a
Notice of Excess Amount Redemption at Option of Buyer prior to the fifth
(5th) Business Day after the Company’s receipt of the first Notice of Excess
Amount Redemption at Option of Buyer; provided that, if required by
Section 2(d)(ix) of the Certificate of Designations, a Buyer’s Preferred Share
Certificates shall have been first delivered to the Transfer Agent. To the
extent redemptions required by this Section are deemed or determined by a court
of competent jurisdiction to be prepayments of the Preferred Shares by the
Company, such redemptions shall be deemed to be voluntary prepayments. If the
Company is unable to redeem all of the Preferred Shares submitted for
redemption, the Company shall (i) redeem a Pro Rata Amount of such Preferred
Shares from each Buyer based on the number of

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Preferred Shares submitted for redemption by such Buyer relative to the total
number of Preferred Shares submitted for redemption by all Buyers and (ii) in
addition to any remedy such Buyer may have under any Transaction Document, pay
to each Buyer interest at the rate of 1.5% per month (prorated for partial
months) in respect of each unredeemed Preferred Share to the extent such
Preferred Shares are entitled to redemption hereunder until paid in full. The
Buyers and Company agree that in the event of the Company’s redemption of any
Preferred Shares under this Section, the Buyers’ damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Buyers. Accordingly, any redemption premium due
under this Section is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Buyers’ actual loss of its investment opportunity and
not as a penalty.

In the event of a dispute as to the determination of the arithmetic calculation
of the Excess Amount Redemption Price, such dispute shall be resolved pursuant
to Section 2(d)(iii) of the Certificate of Designations with the term “Excess
Amount Redemption Price” being substituted for the term “Conversion Rate”. In
the event of a redemption pursuant to this Section 2 of less than all of the
Preferred Shares represented by a particular Preferred Share Certificate, the
Company shall promptly cause to be issued and delivered to the Buyer of such
Preferred Shares a Preferred Share Certificate representing the remaining
Preferred Shares which have not been redeemed, if necessary.

This Section 2 shall each become effective as of the Effective Time and shall
terminate on the Forbearance Expiration Date. For purposes hereof,
(x) “Restricted Subsidiary” shall mean any subsidiary listed on Schedule A
attached hereto.

3. Representations and Warranties. Company hereby represents and warrants to the
Investor as follows:

(a) Except as set forth in Schedule B attached hereto, the representations and
warranties herein and in each other Transaction Document and certificate or
other writing delivered to the Investor pursuant thereto on or prior to the date
of this Agreement are true and correct on and as of the date of this Agreement
as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties are true and correct on and as of
such date).

(b) Other than Existing Triggering Events, if any, no other Triggering Events
have occurred and are continuing or would result from this Agreement becoming
effective in accordance with its terms.

(d) The execution, delivery and performance by Company of this Agreement and the
performance by Company under the Transaction Documents, (i) have been duly
authorized by all necessary action, and (ii) do not and will not contravene the
Company’s governing documents, any requirement of law or any contractual
restriction binding on or otherwise affecting it or any of its properties.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(e) The execution, delivery, and performance by Company of this Agreement and
the performance by Company of the Transaction Documents do not and will not
require any filing or registration with, consent, or authorization or approval
of, or notice to, or other action with or by, any governmental authority or
other Person.

(f) This Agreement, when executed and delivered by Company, will be a legal,
valid and binding obligation of Company, enforceable against Company in
accordance with its terms.

(g) A true and correct list of all Unrestricted Subsidiaries of the Company as
of the date hereof is set forth in Schedule C attached hereto.

4. Miscellaneous

(a) No Waiver. Except as expressly set forth herein, the execution of this
Agreement and any discussions, negotiations, correspondence and other
communications, drafts of documents and meetings among the parties hereto do not
represent and shall not be construed or relied upon as being (i) a waiver of or
prejudicial to any rights the parties may have or (ii) a waiver of the parties’
rights under any statute or under any applicable law or (iii) an admission or
declaration against interest by either party hereto.

(b) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(c) Entire Agreement. This Agreement supersedes all prior discussions,
agreements, commitments, arrangements, negotiations or understandings, whether
oral or written, of the parties with respect thereto.

(d) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

(e) Agreement as Transaction Document. It is understood and agreed that this
Agreement shall constitute a Transaction Document, and that any failure of
Company to comply with the terms and conditions hereof shall constitute a
Triggering Event under the Certificate of Designations, without any notice or
grace or cure periods (except as otherwise expressly provided herein or
therein).

(f) Notices. All notices to be given pursuant to this Agreement shall be
delivered in accordance with the terms of the Securities Purchase Agreement.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(g) No Amendment. This Agreement may not be modified except by a written
instrument executed by the Company and the Investor.

(h) No Admission. Nothing contained in this Agreement shall be deemed (i) an
admission by any other party or (ii) a waiver of any rights or defenses, except
with respect to the Forbearance until the Forbearance Expiration Date.

(i) Construction. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(j) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(k) Legal Fees. At the Effective Time, the Company shall reimburse the Investor
for its legal fees and expenses in connection with the preparation and
negotiation of this Agreement (the “Legal Fee Amount”) and the transactions
related thereto by paying any such amount to Katten Muchin Rosenman LLP by wire
transfer of immediately available funds in accordance with the instructions
provided by Katten Muchin Rosenman LLP to the Company on or prior to the
Effective Time. Except as otherwise set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(l) Successors and Assigns. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(m) Joint and Several. The obligations of the Investor under any Transaction
Document or Forbearance Agreement are several and not joint with the obligations
of any other Buyer, and the Investor shall not be responsible in any way for the
performance of the obligations of any other Buyer under any Transaction Document
or Forbearance Agreement. Nothing contained herein or in any other Transaction
Document or Forbearance Agreement, and no action taken by the Investor pursuant
hereto, shall be deemed to constitute the Investor and the other Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and the other Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents or the Forbearance
Agreements. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents or Forbearance Agreement, and it shall not be necessary
for any other Buyer to be joined as an additional party in any proceeding for
such purpose.

(n) Effective Time. This Agreement shall become effective upon the later of
(x) the execution by the Required Holders of Forbearance Agreements and (y) the
payment to Katten Muchin Rosenman LLP of the Legal Fee Amount (such date, the
“Effective Time”).

(o) Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement, Registration Rights Agreement, and each other Transaction
Documents is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

(p) Reporting. Neither the Company, its Subsidiaries nor the Investor shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure with respect to such transactions as is required by
applicable law and regulations, including the filing of a Current Report on Form
8-K disclosing the material terms of this Agreement and attaching this Agreement
as an exhibit thereto (provided that the Investor shall be consulted by the
Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of the Investor,
neither the Company nor any of its Subsidiaries shall disclose the name of the
Investor in any filing, announcement, release or otherwise.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

(q) No Third Party Beneficiary. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Forbearance Agreement to be duly executed as of the date
first written above.

 

COMPANY: DEVCON INTERNATIONAL CORP. By:  

/s/ Robert Farenhem

Name:   Robert Farenhem Title:   President

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Forbearance Agreement to be duly executed as of the date
first written above.

 

INVESTOR: CS Equity II LLC By:  

/s/ John N. Toufanian

Name:   John N. Toufanian Title:   Authorized Signatory

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Schedule A

Restricted Subsidiaries

Devcon Security Holdings, Inc.

Devcon Security Services Corp.

Mutual Central Alarm Services, Inc.

Stat-Land Burglar Alarm System & Devices, Inc.

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Schedule B

Update to Schedules

 

FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Schedule C

Unrestricted Subsidiaries

Antigua Heavy Constructors, Ltd.

Bahamas Construction and Development, Ltd.

Bouwbedrijf Boven Winden, N.V.

Devcon Construction & Materials Corp.

Devcon/Matrix Utility Resources, LLC

Devcon Management Corp.

DevMat Bahamas Ltd.

M21 Industries, Inc.

Proar Construction Materials Company, N.V.

Puerto Rico Crushing Company, Inc.

St. Maarten Masonry Products

V.I. Cement and Building Products, Inc.

V.I. Excavation Equipment Rental, LLC

 

FORBEARANCE AGREEMENT